Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161864                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161864
                                                                    COA: 353493
                                                                    Oakland CC: 2019-271381-FC
  MATTHEW ALLEN WAGNER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the July 16, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2020
           a1216
                                                                               Clerk